Structured  Asset Securities Corporation  Mortgage
Pass-Through Certificates,  Series 2003-28XS

Schedule of Year-To-Date Principal and Interest
Distributions to Certificateholders for 2003

Class       Interest            Principal PaidRealized     Ending Balance
            Distribution                      Losses

A1          576,885.50          14,498,907.06 0.00         61,740,092.94
A2          556,042.92          0.00          0.00         50,703,000.00
A3          348,929.92          0.00          0.00         25,783,000.00
A4          743,986.00          0.00          0.00         43,255,000.00
A5          360,559.92          0.00          0.00         17,998,000.00
A6          420,042.68          0.00          0.00         23,776,000.00
E           0.00                0.00          0.00         0.00
M1          225,709.88          0.00          0.00         11,137,000.00
M2          120,755.40          0.00          0.00         5,634,000.00
M3          143,086.68          0.00          0.00         6,604,000.00
P           51,238.88           0.00          0.00         100.00
R           0.00                0.00          0.00         0.00
X           2,426,528.16        0.00          0.00         917,061.35